—Decree, Surrogate’s Court, New York County (Eve Preminger, S.), entered July 19, 1993, which, inter alia, ratified and confirmed the report of the Referee settling the accounts of the executrix and temporary administrator, directed that the executrix be paid a $13,032 commission, directed that the sum of $36,000, less any fees previously remitted, be paid to the law firm of Glazer & Gottlieb, and directed that the balance of funds remaining in the hands of the executrix be paid to appellant as the sole residuary legatee, unanimously affirmed, without costs.
Having adopted the findings of fact made by the Referee as its own, the Surrogate’s Court was not bound to make any *359additional findings or conclusions (Matter of Woodward, 69 App Div 286, 291; Matter of Bettman, 65 App Div 229, 230). We find appellant’s remaining contentions to be without merit. Concur—Wallach, J. P., Ross, Rubin, Nardelli and Tom, JJ.